Citation Nr: 1448682	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-08 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of a debt resulting from an overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $1,438.88, to include the question of whether the debt is valid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record.  Although the record contains notice letters sent to the Veteran in April 2014 and October 2014 confirming his previous desire to withdraw his TDIU claim, a subsequent submission by the Veteran in October 2014 reiterates his intent to claim entitlement to a TDIU rating.  Additionally, he submitted a private medical record in October 2014 which documents that the Veteran's employability is affected by his medical conditions.  The issue of a TDIU rating has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $1,438.88 was properly created; therefore, the debt is valid.  

2.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.  

3.  The Veteran and VA are each partially at fault for the creation of portions of the debt.  

4.  A waiver of recovery of the overpayment would result in unfair gain to the Veteran.  

5.  Recovery of the overpayment in the amount of $1,438.88 would not be against the principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  The debt created by the overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $1,438.88 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2002); 38 C.F.R. § 21.9695 (2014).  

2.  Recovery of the overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $1,438.88 would not be against equity and good conscience.  38 U.S.C.A. § 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  However, the United States Court of Appeals for Veterans Claims (CAVC) has consistently held that VA's duties to notify and assist do not apply to waiver claims; therefore, no further discussion is warranted herein.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); see also Barger v. Principi, 16 Vet. App. 132 (2002).  


II.  Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2014).  

The Veteran received Chapter 33 Post 9/11 GI Bill educational benefits for a term of enrollment at the University of Texas at Brownsville beginning January 17, 2012 and ending May 14, 2012.  Specifically, the Veteran was paid a total of $1,438.88 consisting of $1,188.88 for housing and $250.00 for books and supplies.  The Veteran essentially asserts that he is not responsible for the debt due to mitigating circumstances whereby he had to drop his classes to assist in the care of his granddaughter.  

On February 1, 2012, the Veteran was notified that he was awarded Post 9/11 GI Bill benefits at the 100 percent level.  He was informed that he had to promptly notify the school's certifying official if there was any change in his enrollment status.  He was also notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status.  Finally, he was notified that he was responsible for all debts resulting from reductions or terminations of his enrollment.  

On February 21, 2012, the University of Texas contacted VA to indicate that the Veteran had withdrawn from his classes before the term began.  On March 5, 2012, VA terminated the Veteran's Post 9/11 GI Bill benefits creating the following debt:  $1,188.88 for housing and $250.00 for books and supplies, totaling $1,438.88.  These amounts were confirmed in April 2012 letters from the Debt Management Center to the Veteran.  

In this case, the manner in which VA calculated the overpayment debt is not in dispute.  In calculating an overpayment amount for an individual who does not complete one or more courses in the certified period of enrollment for which he or she received payment, and who does not substantiate mitigating circumstances for not completing such course or courses, VA will establish an overpayment equal to the amount of educational assistance paid for the course or courses not completed during the certified period of enrollment.  38 C.F.R. § 21.9695(4)(i) (2014).  

Rather, the Veteran appears to assert that the debt is not valid due to mitigating circumstances whereby he alleges that he had to withdraw from enrollment to provide care for his granddaughter.  

Specifically, VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505 (2014).  

Importantly, in considering the examples of mitigating circumstances listed above, the Board acknowledges the Veteran's submission of a January 11, 2012 e-mail correspondence with a professor wherein he reported his inability to attend classes that semester because his granddaughter broke her femur, was in a cast from the waist down, and that the Veteran and his wife were "helping out".  While the Board is understanding and sympathetic to the situation as reported by the Veteran, Board finds that this particular issue is not the type of mitigating circumstance contemplated by the regulation.  In particular, the Veteran's circumstance as described does not involve an immediate family member of the Veteran, there is no allegation that it required him to suspend his education to obtain employment, and the care provided was not for the Veteran's child.  Therefore, it does not rise to the level of a mitigating circumstance.  

In sum, because the Veteran withdrew from his enrolled courses without mitigating circumstances, and there is no dispute as to the actual amounts in question, an overpayment in education benefits in the amount of $1,438.88 was properly created.  


III.  Waiver of Overpayment

The law provides that there shall be no recovery of overpayments of any benefits under any of the laws administered by the Secretary of VA, whenever it is determined that recovery would be against equity and good conscience, if application for relief is made within 180 days of notification.  38 U.S.C.A. 
§ 5302(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2014).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, consideration will be given to the following elements:  fault of the debtor, balancing of faults, undue hardship, defeat the purpose, unjust enrichment, and changing position to one's detriment.  Id.  If there is any indication of fraud, misrepresentation, or bad faith, waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

The May 2012 Supplemental Statement of the Case (SSOC) indicates that the Veteran has repaid his debt of $1,1488.88 in full.  However, the Board acknowledges that any recoupment of the debt by the VA prior to the Board's review does not reduce the overpayment for purposes of addressing the issue of waiver; the Board considers the entire original amount of the overpayment and, if a waiver is granted, any amount recouped will be returned to the claimant.  See 38 C.F.R. § 1.967(a) (2014); see also Franklin v. Brown, 5 Vet. App. 190 (1993).  

In the present appeal, the Committee on Waivers and Compromises (COWC) determined in an April 2012 decision that the evidence in this case showed that the Veteran's conduct was in bad faith and therefore, waiver consideration was precluded.  

A corrected May 2012 decision by the COWC denied the Veteran's request for a waiver because his conduct was found to exhibit unjust enrichment.  

Upon review, the sole question before the Board is whether collection of the indebtedness at issue in this appeal, in the amount of $1,438.88, would violate the principles of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).  

First, the Board will briefly review the chronological history of this matter.  As discussed above, the Veteran was notified that he was awarded Post 9/11 GI Bill benefits at the 100 percent level in February 2012.  He was also informed that he had to promptly notify the school's Veterans Certifying Official if there was any change in his enrollment.  He was also notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status.  Finally, he was notified that he was responsible for all debts resulting from reductions or terminations of his enrollment.  

According to bank records submitted by the Veteran in conjunction with his April 2012 VA Form 9 substantive appeal, VA made two payments to the Veteran on February 3, 2012:  $250.00 for books and supplies, and $378.28 for a partial month of the Veteran's housing allowance.  

On February 6, 2012, the Veteran contacted VA via the Internet to report that he would not be attending courses that semester and that no more money should be deposited into his account.  

On February 21, 2012, the University of Texas contacted VA to indicate that the Veteran had withdrawn from his classes before the term began.  

Thereafter, on February 29, 2012, an additional deposit was made to the Veteran's bank account of $810.60 for the Veteran's monthly housing allowance.  

Finally, on March 5, 2012, VA terminated the Veteran's Post 9/11 GI Bill benefits creating the following debt:  $1,188.88 for housing and $250.00 for books and supplies, totaling $1,438.88.  These amounts were confirmed in April 2012 letters from the Debt Management Center to the Veteran.  

The Veteran submitted a Notice of Disagreement (NOD) following the April 2012 COWC decision that denied the Veteran's request for a waiver on the basis that the Veteran's conduct was in bad faith and therefore, waiver consideration was precluded.  A Statement of the Case (SOC) was issued in April 2012, addressing the issue of the validity of the debt, and the Veteran's VA Form 9 substantive appeal followed later that same month.  

Following the corrected May 2012 COWC decision which continued to deny the Veteran's request for a waiver because his conduct was found to exhibit unjust enrichment, the Veteran continued his disagreement in a May 2012 statement.  

Finally, a May 2012 SSOC addressed both the issue of the validity of the debt and the denial of the Veteran's request for a waiver of the overpayment debt.  

As noted above, in determining whether recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a), there are various elements to consider.  Although the July 2014 Appellant's Brief specifically references elements 3 (undue hardship), 4 (defeat of the purpose) and 6 (changing position to one's detriment), the Board will analyze each element in turn.  

The first element pertains to the fault of the debtor and requires an analysis as to whether the actions of the debtor contributed to causing the debt.  38 C.F.R. § 1.965(a)(1).  The Board has carefully reviewed the facts of this case, as summarized in pertinent part above, and concludes that the appellant's actions did, at least partially, contribute to the creation of the debt, in that he did not notify VA that he as no longer enrolled in school until February 6, 2012, after at least two of the benefit payments (of $250.00 and $378.28, respectively) had already been made.  Thus, the appellant was at some fault in causing at least some of the debt at issue in this appeal.  38 C.F.R. § 1.965(a)(1).  

However, the Board must also weigh VA's fault in the creation of the overpayment, and its failure to timely consider the Veteran's February 6, 2012 submission concerning his disenrollment, and in particular his admonition to no longer deposit money into his bank account, is acknowledged by the Board.  See 38 C.F.R. §1.965(a)(2).  The Veteran had a duty to report any enrollment changes, and the Board finds that he provided information concerning his disenrollment to VA on February 6, 2012, after the first two benefit payments on February 3 of $250.00 and $378.28, but prior to the February 29 payment of $810.60.  Moreover, the record indicates that VA was also notified of the Veteran's change in enrollment status by the school's Certifying Official on February 21, 2012, which was also prior to the February 29 payment of $810.60.  

Thus, the Veteran's February 6 contact and the notice of his enrollment change provided by the school on February 21 was sufficient to put VA on notice that he was no longer enrolled and that benefit payments should cease.  Therefore, the Board finds the evidence discussed above is sufficient to establish some fault on the part of VA in the creation of at least some of the debt at issue, namely the $810.60 payment on February 29 for the Veteran's housing allowance.  Id.  

As to the element of undue financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  In this regard, the Veteran has not provided any specific evidence, nor is there any evidence of record, that he or his family have been deprived of basic necessities.  

The Board has also considered whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case, the purpose would not be defeated as the Veteran did not attend courses for the semester in question and the payments for housing allowance and books/supplies were supplementary to his education.  Moreover, the record indicates that the Veteran has already repaid the debt in full.  

Additionally, the Board finds that failure to make restitution for the full amount of the debt would result in unfair gain to the Veteran.  He received monetary benefits to which he was not entitled, given his disenrollment from school.  Thus, to keep the benefit payments would result in the benefits not being used for their intended purpose.  Moreover, relieving the Veteran of the debt would put him in a better financial situation.  

Finally, the Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended with any specificity, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on hisVA educational assistance benefits.  

In summary, and after weighing the elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment does not violate the principles of equity and good conscience.  The Veteran has been found to be partially at fault in the creation of a portion of the debt, and the retention of the overpayment would unfairly enrich the Veteran.  Moreover, there is no evidence that the repayment of the debt created a financial hardship upon the Veteran, and recovery of the overpayment did not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA compensation benefits is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $1,438.88 was properly created.  

Entitlement to a waiver of recovery of the overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $1,438.88 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


